Citation Nr: 1714052	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1989 to July 1993.

These matters come before the Board of Veteran's appeal on appeal from a December 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO).  A hearing was held in this matter in June 2015.  A transcript of the hearing is associated with the claims file.  In October 2015, the Board remanded the case for further development.  The appeal is now before the Board for decision. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is attributable to a disease process in service, and there is not clear and unmistakable evidence that such disease existed prior to service and was not aggravated by service.

2.  Resolving all reasonable doubt, the Veteran's low back disability is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria to establish service connection for a low back disability have been met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As found below, the Board grants the benefits sought.  On this basis, there is no duty to further discuss the duties to notify and assist.  As any error would be non-prejudicial.

Merits of the Service Connection Claim	

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131; 
38 C.F.R.§ 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Certain chronic disabilities, may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

In its determinations whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Low Back Disability

The Veteran has a present disability.  In February 2016, a VA examination included and x-ray, which revealed the Veteran has mild spinal curvature convex left, minimal disc space narrowing was present at L5-S1.  The impression was listed as levoscoliosis, degenerative disc disease of the lower thoracic spine.  Therefore the first element required for service connection is satisfied.  A prior examination had found scoliosis that was indicated to congenital.  On this basis, the Board remanded for opinions as to whether the disability clearly and unmistakably existed prior to service and was not aggravated by service.  In the February 2016 examination, however, the examiner did not address this prior finding of scoliosis nor answer the questions directed by the Board.  

As to the element of in-service incurrence, the Veteran alleges that he initially hurt his back by falling down a ladder during a fire drill while in service.  His service treatment records show that he reported injuring to his back while sledding when he was home on leave during active service.  In February 1990 his service treatment records show he had an assessment of low back strain.  In July 1993 his service treatment records show that the Veteran complained of back pain but he did not report any trauma, only mentioning a bicycle accident when he was a child.  At that time his service treatment records indicate that he did not have scoliosis and his x-rays were within normal limits. 

Although cognizant of the negative opinion evidence of record, the Board notes that it has sought but has not obtained a medical opinion that addresses all questions raised by this appeal.  On review, however, the record confirms that he had a back injury in service and is found to be competent and credible to report continuity of these symptoms since service.  Resolving reasonable doubt, the Board finds that the currently diagnosed acquired low back disability is attributable to the service, to include the injury incurred therein.

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  Here, the evidence reveals a current bilateral disability.

The May 1989 service entrance examination indicates that the Veteran's ears and hearing were found to be normal. On audiological evaluation, he exhibited significant threshold shifts during active service.  See October 1990 and October 1991 audiological reports.  In October 1989 the Veteran sustained an injury to his right ear during active service.

The Veteran contends that service connection for bilateral hearing loss disability is warranted as he incurred bilateral hearing loss as the result of his in-service related acoustic trauma.  The Veteran's lay statement dated November 2014 reported that he was exposed to high noise environment on board his assigned ship.  He noted working in the main engine rooms, being assigned to the CIWS (close-in weapons systems) mount and sleeping underneath catapult #3 on board the U.S.S. JFK.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Accordingly, the Veteran is presumed to have been sound at entrance. The Veteran competently and credibly stated that he first perceived observable symptoms of decreased hearing and ear problems in service due to exposure to high noise environments. 

The June 2016 VA examiner opined that the Veteran has Otosclerosis and it is less likely as not cause by military service. The Audiologist/Audiogram report states that hearing loss is consistent with congenital condition.  Ear, Nose and Throat (ENT) specialist confirmed the diagnosis. The report goes on to note that preponderance of the medical literature and evidence shows atresia or malformation of the ossicular chain at very early age (prior to service/congenital) as the most likely etiology of the condition. 

Here, the evidence indicates that the Veteran had a congenital disease that first developed manifestations in service, as evidenced by the medical evidence of record revealing this as the cause of threshold shifts in service.  Considering relevant case law as it applies to the facts of this appeal, the recent VA examination opinion indicates, in essence, that this congenital disease had first manifestations of functional impact in service.  On this basis, the Board finds that there is not clear and unmistakable evidence to rebut the presumption that this process is attributable to service.  On this base, the Board grants service connection.  See also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009) (holding that the presumption of soundness applies to a congenital condition not noted at entry, unless the condition is a congenital "defect" not eligible for service connection).  


ORDER


Service connection for low back disability and scoliosis is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


